—In a claim to recover damages for personal injuries pursuant to Labor Law § 240 (1), the defendant appeals from an order of the Court of Claims (Ruderman, J,), dated August 13, 1999, which granted the claimant’s motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The claimant failed to establish, as a matter of law, that the defendant violated Labor Law § 240 (1). Where a claimant is injured from a fall from a ladder which is not shown to be defective, the issue of whether the ladder provided the claimant with the proper protection required under this statute is a question for the jury (see, Benefield v Halmar Corp., 264 AD2d 794). Joy, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.